-1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20838
                           Summary Calendar


NICOLAE MOISIDIS; MARIANA MOISIDIS,

                       Plaintiffs - Counter Defendants - Appellants,

versus

JULIE BERNELL, Dr.,

                       Defendant - Counter Plaintiff - Appellee,

W.R. NORWOOD; S.K. JAMES; LORI UPTON; COUNTY OF HARRIS;
HARRIS COUNTY HOSPITAL DISTRICT BEN TAUB HOSPITAL,

                       Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-97-CV-170
                         --------------------
                           February 3, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

         Nicolae and Mariana Moisidis appeal the jury’s verdict in

favor of Dr. Julie Bernell on claims for assault and the district

court’s grant of summary judgment in favor of the remaining

defendants on their conspiracy and 42 U.S.C. § 1983 claims.      The

arguments made by the Moisidises lack arguable merit and are thus



frivolous.     See Howard v. King, 707 F.2d 215, 220 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 -2-

1983).   The Moisidises’ brief contains no legal citations,

confusing and inaccurate record citations, and no coherent

argument.   See Moore v. FDIC, 993 F.2d 106, 107 (5th Cir. 1993).

Furthermore, the Moisidises have abandoned all of their arguments

by failing to brief the legal issues of the case.    See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     No sanctions are imposed at this time; however, the

Moisidises are warned that future frivolous filings in this court

will invite the imposition of severe sanctions.

     The motions to dismiss the appeal made by Bernell, W.R.

Norwood, S.K. James, Lori Upton, Harris County, and Harris County

Hospital District are GRANTED.   The defendants’ motions for

costs, attorneys’ fees and damages are DENIED.    All other

outstanding motions are DENIED AS MOOT.

     APPEAL DISMISSED; DEFENDANTS’ MOTIONS FOR COSTS, ATTORNEYS’

FEES, AND DAMAGES DENIED; SANCTIONS WARNING ISSUED; ALL OTHER

OUTSTANDING MOTIONS DENIED AS MOOT.